BURGESS, Justice,
dissenting.
In several respects, I respectfully dissent.
The Truck Seizure and Search
The majority states: “Thus under the facts and circumstances known to Detective Hidal-go at the time, and supported by the record before us, there existed a ‘fair probability’ that evidence of the murder of Richard Tyson would be found on appellant’s truck”. The majority went on to find the seizure of Dismukes’ truck was based upon probable cause. Within Detective Hidalgo’s testimony are the following:1
Q: Well, why did you think there might be some evidence on Mr. Dismukes’ vehicle?
A: ... I began formulating a gut feeling that if there was another vehicle involved there was possibility [sic] that the shooting took place within very close proximity of the other vehicle and so—
[[Image here]]
Q: And so you determined that there may be evidence on Mr. Dismukes’ truck?
A: Well, I determined it from looking at what I saw that the other vehicle involved, there could be evidence on the vehicle because of the amount of blood letting. There *900could be blood evidence on it. There could be fingerprints.
[[Image here]]
Q: What all were you looking at as evidence on Mr. Dismukes’ vehicle?
A: The thing that caught me right away was at least in terms of what I could see was blood, and the possibility that there may be blood on the vehicle ... my concern was, if Mr. Dismukes’ vehicle was in fact the vehicle and if Mr. Dismukes was in fact the suspect, the person who shot Mr. Tyson, that there would be some kind of blood or some kind of evidence on the truck ...
None of the state’s questions to Detective Hidalgo nor any of his answers contain the phrase “fair probability” much less the phrase “probable cause” or even the phrase “reasonable and articulable suspicion.” The questions are couched in terms of “think”, “might” or “may”. The answers use “gut feeling”, “possibility”, “could” and “if’. Detective Hidalgo stated no facts what so ever which lead to probable cause or even a “fair probability” that there was evidence on or within the truck. He had nothing more than a hunch or a possibility. This is not enough. Evidence obtained from the seizure of the truck should have been suppressed.
The Residential Search Warrants
The majority holds, in essence, that the only nexus an affiant must show between the offense committed, the place to be searched and the items to be seized is the premises are in charge of and controlled by the person suspected of the offense. They justify this by stating: “... we find that it would be normal to infer that appellant would keep his personal clothing as well as items indicating ownership or possession of .38 or .357 caliber handguns at his residences_ It is reasonable to infer that appellant changed out of any blood spattered clothing at said residence.” However, inferences must be based on facts. See Johnson v. State, 722 S.W.2d 417 (Tex.Crim.App.1986). There is the conclusion in the affidavit that Dismukes was in charge of or controlled each of the premises, but there are no facts in this regard. However the more serious defect is there are no facts that indicate Dismukes had been in either residence prior to or immediately after the incident. It is ironic that the affidavits for both residences are identical, yet the majority holds it a reasonable inference that appellant changed out of bloody clothes in two places and left one weapon in two places. Under their analysis, the number of residences to be searched is limited only to the number an accused is alleged to have charge of or control. There being no probable cause that the items to be seized were located within the places to be searched, the evidence obtained from the searches should have been suppressed.
Consequently, I would reverse and remand for a new trial.

. All emphasis are the writer’s.